Citation Nr: 0727318	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a torn 
right knee lateral meniscus.

2.  Entitlement to service connection for torn right knee 
lateral meniscus.

3.  Entitlement to service connection for torn left knee 
meniscus.

4.  Entitlement to service connection for a right hip 
disorder, to include an undiagnosed illness manifested by 
right hip pain.

5.  Entitlement to service connection for fatigue, to include 
an undiagnosed illness manifested by fatigue.

6.  Entitlement to service connection for a cognitive 
disorder or thinking problems, to include an undiagnosed 
illness manifested by cognitive disorder.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to an increased rating for patellofemoral 
joint syndrome of the right knee, currently rated 10 percent.

10.  Entitlement to an increased rating for patellofemoral 
joint syndrome of the left knee disability, currently rated 
10 percent.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1989 to March 1993.  
He served in the Persian Gulf War where he earned the Combat 
Action Ribbon, the Southwest Asia Service Medal with two 
bronze service stars, and the Kuwait Liberation Medal, among 
others.  

In a January 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, denied 
a claim for service connection for a right knee lateral 
meniscus tear.  The veteran was notified of that decision in 
January 2000, but he did not appeal.  Thus, that decision 
became final.  This appeal arises from a June 2002 RO rating 
decision that denied increased ratings for each knee and also 
arises from a September 2003 RO rating decision that 
determined that no new and material evidence had been 
submitted to reopen a claim of service connection for a right 
knee meniscus tear.  Also denied in the September 2003 rating 
decision were entitlement to service connection for a left 
knee meniscus tear, service connection for fatigue, thinking 
problems, migraine headaches, hearing loss disability, 
tinnitus, and for a right hip condition.  

The Board of Veterans' Appeals (Board) will first address the 
issue of new and material evidence for service connection for 
right knee lateral meniscus tear.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  During 
the hearing, the veteran withdrew appeals for service 
connection for hearing loss disability and for service 
connection for hair loss.  

During the January 2007 hearing, the veteran raised claims 
for service connection for depression and for sleep apnea.  
The medical evidence attributes fatigue and low energy level 
to dysthymic disorder, depression, sleep apnea, and/or 
generalized anxiety disorder.  Therefore, these issues must 
be considered for service connection.  Claims for service 
connection for: (1) depression, (2) sleep apnea, (3) 
dysthymic disorder and, (4) generalized anxiety disorder are 
referred for appropriate action.  

The claim for service connection for a fatigue disorder must 
be deferred pending the outcome of the four new service 
connection claims that have been referred for action.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The medical evidence 
also attributes memory loss, concentration problems, and 
cognitive disorders to depression and generalized anxiety 
disorder.  Therefore, the claim for service connection for 
thinking problems or cognitive disorder must also be deferred 
pending the outcome of the new claims for service connection.

Service connection for right knee lateral meniscus tear, for 
left knee lateral meniscus tear, for a right hip disability, 
and for migraine headaches is addressed in the REMAND portion 
of the decision below and these claims are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision of January 2000, the RO denied service 
connection for right knee lateral meniscus tear and properly 
notified the veteran of that decision.  

2.  The veteran did not appeal the January 2000 decision and 
it became final.

3.  Evidence received at the RO since the January 2000 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for right knee lateral 
meniscus tear.  

4.  The veteran is a combat veteran who has reported the 
onset of tinnitus during active service aboard ship during 
the Persian Gulf War.  

5.  The right knee has been manifested throughout the appeal 
period by hyperflexion, hyperextension, and crepitance.  

6.  The left knee has been manifested throughout the appeal 
period by hyperflexion, hyperextension.  





CONCLUSIONS OF LAW

1.  The January 2000 rating decision, which denied service 
connection for right lateral meniscus tear, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for right lateral meniscus 
tear and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

4.  The criteria for a schedular rating for patellofemoral 
joint syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Codes 5099-5020 (2006).

5.  The criteria for a schedular rating for patellofemoral 
joint syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 
5099-5020 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in November 2000, and in May and June 2003, which 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted, 
the RO will issue a rating decision that implements the 
Board's decision, granting an initial disability rating for 
tinnitus and an effective date for payment (if any) of 
compensation for that rating.  The disability rating to be 
assigned will be in accordance with the rating criteria that 
will be supplied with the rating decision.  The effective 
date will be in accordance with the rule for assignment of 
effective dates, which will be included with the rating 
decision.   

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
is invited to submit a notice of disagreement (NOD) in 
accordance with appeal instructions that will be issued with 
the rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of service 
connection at this time.  

New and Material Evidence

As noted above, in a January 2000 rating decision, the RO 
denied service connection for right knee lateral meniscus 
tear.  The veteran and his representative were notified of 
the decision in a letter from the RO, but did not appeal.  
Thus, the rating decision became final.  38 U.S.C.A. § 
7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

Pursuant to 38 C.F.R. § 3.156(a) (2006), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in April 2003, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the January 
2000 RO rating decision consists of service medical records 
(SMRs), VA examination reports, VA treatment records, and 
claims and statements of the veteran, as discussed below.

The SMRs reflect that chronic right knee pain was treated 
during active service.  In June 1990, severe right knee 
crepitus and slight left knee crepitus were noted.  There was 
no ligament laxity and the examiner suspected loose 
cartilage.  The assessment was chondromalacia patella.  A 
November 1991 treatment report notes probable chondromalacia 
patella of the right knee.  A March 1993 separation 
examination report notes right knee crepitus on flexion and 
offers a diagnosis of bilateral patellofemoral syndrome.  The 
veteran had checked "yes" to trick or locked knee.  

A July 1998 VA examination report reflects a history of in-
service right chondromalacia patella and a very recent left 
knee injury.  Both knees were heard to pop during range of 
motion testing, but the knees were otherwise normal.  The 
diagnosis, offered by a certified physician's assistant (PA-
C), was bilateral patellar femoral joint syndrome.

In August 1998, VA granted service connection for bilateral 
patellofemoral joint syndrome and assigned separate 10 
percent ratings for each knee under Diagnostic Codes 5099-
5020.  

In January 2000, the RO denied service connection for right 
knee lateral meniscus tear.  The RO based that denial on the 
absence of evidence of a meniscus injury during active 
service and absence of a link between the current meniscus 
tear and a service-connected disability.  The Board will 
review the evidence submitted since the RO decision to 
determine whether any of it is new and material evidence, 
that is, whether it is neither cumulative nor redundant and 
whether it raises a reasonable possibility of substantiating 
the claim.  

The evidence submitted since the January 2000 RO decision 
includes a May 2003 letter from L. Tremaine, D.O.  In that 
letter, Dr. Tremaine pointed out that no one can be certain 
that a meniscus injury did not occur during active service, 
as no diagnostic imaging was performed.  

The letter is new and material evidence to reopen the claim.  
Dr. Tremaine has suggested that a right knee meniscus injury 
during active service cannot be ruled-out.  Given the benefit 
of the doubt doctrine set forth at 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102, this opinion could place the evidence for 
service connection in relative equipoise.  Thus, it is 
neither cumulative nor redundant and it raises a reasonable 
possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  The issue will be 
addressed further in the REMAND below.


Service Connection for Tinnitus

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The SMRs are negative for tinnitus.  In December 2002, the 
veteran claimed service connection for tinnitus.  In July 
2003, a VA audiologist offered a diagnosis of tinnitus of 
unknown etiology.  

In July 2003, a VA neurologist elicited a history of tinnitus 
symptoms from the veteran.  The veteran reported that 
tinnitus began aboard ship in the Persian Gulf War where he 
worked beneath the flight deck, proximal to the engine room.  
The neurologist found that tinnitus began during active 
service.  

In January 2007, the veteran offered testimony concerning 
noise exposure aboard ship and continuity of tinnitus 
symptoms.  

Noting that the veteran is a combat veteran by virtue of 
award of the Combat Action Ribbon, his veteran's complaints 
of tinnitus are accepted in the absence of documentation of 
tinnitus in the SMRs.  38 U.S.C.A. § 1154(b).  The VA 
neurology opinion that links tinnitus to active service is 
persuasive.  No health professional has attributed the 
veteran's tinnitus to any other source.  After considering 
all the evidence of record, including the testimony, the 
Board finds that the evidence favors the claim.  Service 
connection for tinnitus must therefore be granted.  

Disability Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Right Knee

The right knee has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Codes 5099-5020 for 
patellofemoral joint syndrome with chondromalacia patella.  
Review of pertinent history reflects that during a July 1998 
VA examination, the veteran attributed bilateral knee pains 
to climbing ladders aboard ship.  The diagnosis offered upon 
examination was simply bilateral patellofemoral joint 
syndrome.  The RO granted service connection for bilateral 
patellofemoral joint syndrome in August 1998 and assigned 
separate 10 percent ratings for both knees.  

In August 1999, the veteran requested an increased rating.  
He submitted private medical records dated in June 1999 that 
reflect painful flare-ups.  

An October 1999 VA compensation examination report notes that 
the right patella moved freely and comfortably.  Range of 
motion was abnormal, bilaterally.  Hyperflexion was present 
to 165 degrees, bilaterally and both knee joints extended to 
5 degrees of hyperextension.  During hyperflexion, the 
examiner noted that the heels came within 3 inches of the 
posterior thighs.  All ligaments were stable.  

In January 2000, the RO issued a rating decision that denied 
an increased rating for the right knee, but did add 
chondromalacia patella to the service-connected right knee 
disability.  

A March 2001 VA orthopedic compensation examination report 
reflects complaints of swelling, pain, and crepitation.  The 
right knee was worse than the left.  The right knee flared-up 
every two months.  Range of motion was zero to 130 degrees, 
bilaterally, with slight crepitation and no laxity.  X-rays 
showed a normal right knee and osteophytes forming around the 
patella on the left knee.  In July 2001, a VA examiner found 
patellofemoral grinding, bilaterally.  

In April 2003, the veteran testified before an RO hearing 
officer that he had increased pain in the knees and received 
knee treatment at VA.  

In January 2006, the veteran's spouse reported observing the 
veteran coping with various knee problems.  

A January 2006 VA orthopedic compensation examination report 
reflects continued knee pains and stiffness.  The examiner 
noted pain around the entire patellae.  Pain-free range of 
motion was to 90 degrees of flexion and to zero degrees of 
extension.  Strength was full and instability was not found.  
The examiner opined that additional disability due to 
fatigability and flare-ups was present.  

In January 2007, the veteran testified before the undersigned 
that his knees gave out and were unstable.  His spouse 
testified that he nearly fell recently.

Under Diagnostic Code 5020, synovitis of the knee joint is 
rated as arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis warrants a 10 
percent rating where there is X-ray evidence of arthritis and 
evidence of any limited range of motion of the joint.  It 
would appear that no rating greater than 10 percent would be 
available under this code.  For ratings greater than 10 
percent for limitation of motion, the criteria for a rating 
under Diagnostic Code 5260 or 5261 must be more nearly 
approximated.  Other diagnostic codes might also apply.  

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2006).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2006).    

The right knee has been manifested by hyperflexion and 
hyperextension, to include genu recurvatum.  Additional 
disability due to lack of endurance and painful flare-ups is 
shown.  While a compensable limitation of flexion is not 
shown, the tenets of DeLuca require VA to consider a higher 
rating because of additional impairment due to painful flare-
ups and fatigability.  According to 38 C.F.R. § 4.40, a part 
that becomes painful on use must be regarded as seriously 
disabled.  According to 38 C.F.R. § 4.59, crepitation should 
be noted carefully as points of contact which are diseased.  
In this case, because painful flare-ups, fatigability, and 
crepitation are shown, the disability more nearly 
approximates the criteria for a 10 percent schedular rating 
under Diagnostic Code 5260, limitation of flexion; however, a 
10 percent rating for this disability has already been 
assigned by the RO and the criteria for a rating greater than 
10 percent are not more nearly approximated.  

Thus, after consideration of all evidence of record, 
including the testimony, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for patellofemoral joint 
syndrome of the right knee.  38 U.S.C.A. § 5107; Gilbert, 
supra. 

Left Knee 

A July 1998 VA examination report reflects that an October 
1997 VA X-ray of the left knee was within normal limits.  The 
diagnosis offered upon examination was simply bilateral 
patellofemoral joint syndrome.  

According to an October 1999 VA orthopedic examination 
report, there was slight atrophy of the left calf muscle.  
There was a 1 centimeter cystic structure over the left 
lateral meniscus, which the physician related to a full 
radial tear of the lateral meniscus.  Hyperextension to 5 
degrees and hyperflexion to 165 degrees was found.  

In January 2000, the RO issued a rating decision that denied 
an increased rating for the left knee. 

According to a March 2001 VA examination report, the veteran 
had normal range of motion from zero to 130 degrees with no 
laxity, but with crepitation.  Both knees had chondromalacia 
patella and patellofemoral pain disorder.  Left knee X-rays 
showed very small osteophytes at the posterior patella.  
There was no left knee flare-up.  In July 2001, a VA examiner 
found patellofemoral grinding, bilaterally. 

In April 2003, the veteran testified before an RO hearing 
officer that he had increased pain in the knees and received 
knee treatment at VA.  In January 2006, the veteran's spouse 
reported observing the veteran coping with various knee 
problems.  

A January 2006 VA orthopedic compensation examination report 
reflects continued knee pains and stiffness.  The examiner 
noted pain around the entire patellae.  Pain-free range of 
motion was to 90 degrees of flexion and to zero degrees of 
extension.  Strength was full and instability was not found.  
The examiner found additional disability due to fatigability 
and flare-ups of pain.  

In January 2007, the veteran testified before the undersigned 
that his knees gave out and were unstable.  His spouse 
testified that he nearly fell recently.

The left knee has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Codes 5099-5020 for 
patellofemoral joint syndrome.  

The left knee has been manifested by hyperflexion and 
hyperextension, to include genu recurvatum.  Additional 
disability due to fatigability is shown.  While a compensable 
limitation of flexion is not shown, the tenets of DeLuca 
require VA to consider a higher rating because of additional 
impairment due to fatigability.  In this case, because 
fatigability is shown, the disability more nearly 
approximates the criteria for a 10 percent schedular rating 
under Diagnostic Code 5020; however, a 10 percent rating for 
this disability has already been assigned by the RO and the 
criteria for a rating greater than 10 percent are not more 
nearly approximated.

Extraschedular Consideration 

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, service-connected bilateral knee disability has 
not been shown, or alleged, to cause such difficulties as 
marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right knee lateral meniscus tear 
is reopened.  To this extent, the appeal is granted.

Service connection for tinnitus is granted. 

A disability rating in excess of 10 percent for 
patellofemoral joint syndrome of the right knee, is denied.  

A disability rating in excess of 10 percent for 
patellofemoral joint syndrome of the left knee, is denied.  


REMAND

Right Knee Torn Meniscus

The Board has granted the application to reopen a claim of 
entitlement to service connection for a right knee lateral 
meniscus tear.  The RO had denied reopening the claim on the 
basis that new and material evidence had not been submitted.  
Thus, adjudication of the claim on the merits by the Board in 
the first instance would violate the rule against unfair 
prejudice.  Because the RO has not considered the claim on 
the merits, the Board must remand the case for this 
consideration prior to adjudication.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Left Knee Torn Meniscus

The duty to assist includes obtaining a medical opinion where 
necessary for a decision on the claim.  38 U.S.C.A. § 5103A.  
No medical professional has addressed whether it is at least 
as likely as not (50 percent or greater probability) that a 
torn left knee meniscus occurred during active service.  In 
May 2003, Dr. Tremaine pointed out that no one can be certain 
that a meniscus injury did or did not occur during active 
service, as no diagnostic imaging was performed.  Thus, 
additional development is necessary.  



Right Hip 

In April 2003, the veteran claimed service connection for a 
right hip disability secondary to his service-connected right 
knee disability; however, the claims file contains no medical 
evidence of a diagnosed right hip disability.  Thus, more 
medical information is needed.  Moreover, because the veteran 
is a Persian Gulf War veteran, service connection might also 
be warranted if it found that the right hip pains are not 
related to a diagnosis.  Alternatively, if a right hip 
disability is found, the veteran's claim for secondary 
service connection must be more thoroughly developed.  Thus, 
the veteran must be offered an examination to determine the 
nature and etiology of any right hip disability.  

Headaches

The SMRs reflect a November 1990 emergency room admission 
aboard USS Ford for severe headaches across the front of the 
head.  During a March 1993 separation examination, the 
veteran checked "no" to history of frequent or severe 
headaches.

During a July 2003 VA neurological compensation examination, 
the veteran reported a five-year history of headaches.  The 
VA neurologist noted that the headaches had atypical features 
and concluded that the most likely diagnosis was migraines, 
which was unrelated to other health issues.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge that his headaches began aboard ship and 
have continued to the present. 

Because a diagnosis of migraines had been offered, further 
consideration for service connection for an undiagnosed 
illness manifested by headaches is unnecessary; however, 
direct service connection remains viable.  The July 2003 VA 
neurology report that dissociates migraines from other health 
issues does not preclude direct service connection.  Because 
the veteran has reported that his headaches began during 
active service and the SMRs do reflect an admission for a 
severe headache, another examination is warranted to 
determine whether it is at least as likely as not (50 percent 
or greater probability) that migraines began during active 
service. 

Accordingly, this case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to the remaining claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should make 
arrangements for a physician to review 
the claims file and offer an opinion 
addressing the etiology of the left knee 
meniscal tear shown in the July 2001 MRI 
report.  The physician is asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that a left knee meniscal 
tear began during active military 
service.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be re-examined 
if necessary.

3.  The AOJ should schedule the veteran 
for an examination, by an appropriate 
specialist, to determine the nature and 
etiology of any right hip disability.  
The physician should review the pertinent 
medical history, elicit a history of 
symptoms from the veteran, examine the 
right hip, and offer a diagnosis, if 
forthcoming.  If a right hip diagnosis is 
offered, the physician is asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that the diagnosis was 
caused or aggravated by the service-
connected right knee disability.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

4.  The veteran should be scheduled for a 
neurologic examination, by an appropriate 
specialist, to determine the nature and 
etiology of migraines.  The claims file 
should be forwarded for review.  The 
psychiatrist is asked to elicit a 
complete history of headaches from the 
veteran, offer a diagnosis, and then 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that the headache disorder 
began during active military service.  
The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should re-adjudicate 
the claim for service connection for a 
right knee lateral meniscal tear and the 
remaining claims on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.    No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claims.  38 C.F.R. § 3.655 (2006).  The 
veteran need take no action unless otherwise notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


